DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 11/30/2022. The present Application was filed on 02/28/2020. Claims 1-9 and 11-20 are pending in the Application, of which Claims 1, 12 and 19 are independent. 
 
 Claim Objections
Claims 1-9 are objected to because of the following informalities: Claim 1, Par. 5, change to “..the unintended test space...” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19, “applying the unintended test space as feedback into the intended test space” is indefinite. Normally, a feedback is defined when an output of a system is routed back as input that forms a circuit or loop. However, this is not the case with the present Application. It appears from Fig. 6 , that the unintended test space is independently combined with a peripheral simulation environment 14. 
Amending the limitation to recite “combining the unintended test space into the intended test space” as suggested by the Examiner. 
Claims 1, 12 and 19, “wherein not quantifiable for said criteria for safety results from too many peripheral vehicles surrounding the autonomous vehicle” is indefinite. The specification describes in Par. [0006] measuring traffic complexity and/or traffic safety can include characterizing peripheral vehicles and autonomous vehicles on a traffic passageway. The specification is silent with respect to “too many peripheral vehicles surrounding the autonomous vehicle.” 

Response to Arguments
Applicant's arguments filed in the Amendment/ Remarks filed on 11/30/2022, with respect to the rejection of Claims 1-9 and 11-20 under 35 U.S.C. 102(a)(1) as being anticipated by Nister et al. (Pub. No. US 20190243371), have been fully considered but they are not persuasive, as set forth in the present office action.  
Objection to the Claims for minor informalities is hereby withdrawn in view of amendment to the Claims. With respect to the inadvertent omission of claim 10, the claims will be renumbered at the time of the NOTICE OF ALLOWANCE.  
Rejection of Claims in the prior office action, under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims and Applicant's Remarks.  
Applicant argues that Nister et al. fails to teach or suggest that the "unintended test space includes characterizations that are not quantifiable for said criteria for safety, wherein not quantifiable for said criteria for safety results from too many peripheral vehicles surrounding the autonomous vehicle", as recited in claims 1, 12 and 19. According to Applicant’s argument, the control image in FIG. 7B of Nister et al., relied by the Examiner in the office action, does not meet the limitation of intended and unintended test spaces.
In response to Applicant arguments, with reference to FIG. 7B, Nister discloses a control image 706 may be representative of.......unacceptable control options 710 “unintended test space”, and/or safety procedure control options 712 that are associated with the safety procedure. In Par. [0167] The control image 706 of FIG. 7B may be representative of the control options for the vehicle 102 as a result of the object 106 turning into, or merging into, the vehicle 102 such that at least one of the vehicle-occupied trajectories 702 of the vehicle 102 intersects with at least one of the object-occupied trajectories 704 of the object 106 (e.g., as illustrated in FIG. 6B).
[0156] As another example, and with reference to FIG. 6B, the vehicle 102 may perform a perturbation analysis when it is determined that the object-occupied trajectory 604B intersects with or overlaps the vehicle-occupied trajectory 602E (e.g., corresponding to the safety procedure). The vehicle 102 may analyze any number of possible controls that may be different than the controls for the safety procedure.
In light of the 112, second paragraph, as being indefinite, for reciting “too many peripheral vehicles surrounding the autonomous vehicle", clearly, as best understood, in Nister, the object-occupied trajectory 604B intersects with or overlaps the vehicle-occupied trajectory 602E, corresponding to the Claim "unintended test space not quantifiable for criteria for safety resulting from too many peripheral vehicles surrounding the autonomous vehicle".
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). In this aces, the limitation characterizations that are not quantifiable for said criteria for safety is too broad in scope thus subject to different interpretations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nister et al. (Pub. No. US 20190243371) Pub. Date: 2019-08-08.
Regarding independent Claims 1, 12 and 19, Nister discloses analyzing safety procedures of a vehicle and objects in an environment for obstacle avoidance, comprising:
defining criteria for safety of autonomous vehicles in a test space;
FIG. 1 is an example autonomous vehicle system 100.
 [0097] Once the safety procedure is determined, the claimed set determiner 136 may determine a claimed set of the vehicle 102 and the objects 106 in the environment. The claimed set for an actor may include an occupied trajectory (e.g., each of the points in space that the actor occupied when following a trajectory) of an actor when the actor applies its safety procedure, S.sub.A, starting from state, x.sub.A.
[0184] FIG. 8 is a flow diagram showing a method 800 for obstacle avoidance. The method 800, at block B802, includes determining a current claimed set of points. For example, the claimed set determiner 136 may determine a current claimed set of points occupied by the vehicle 102. To determine the current claimed set of points, a state of the vehicle 102 may be determined by the state determiner 132.
  dividing the test space into an intended test space and a unintended test space, where the unintended test space includes characterizations not quantifiable from too many peripheral vehicles surrounding the autonomous vehicle; [0165] For example, and with reference to FIG. 7B, a control image 706 (or control constraint image 706) may be representative of acceptable control options 708 corresponding to intended test space, unacceptable control options 710 corresponding to unintended test space, and/or safety procedure control options 712 that are associated with the safety procedure (that may be included within the acceptable control option 708, as described herein). The control image 706 may be a binary image such that pixels associated with the acceptable control options 708 are represented by a first color, pixels associated with the unacceptable control options 710 are represented by a second color and, in some examples, pixels associated with the safety procedure control options 712 may be represented as a third color (although in other examples, the safety procedure control options 712 may be represented as the acceptable control options 708 in the first color). 
measuring the safety of the autonomous vehicles in the intended test space; and applying the unintended test space as feedback into the intended test space; [0168] In any example, the acceptable control options 708 may be control options that have an equal or lesser safety potential as the safety procedure control options 712. For example, the vehicle 102 may implement the safety procedure control options 712 and/or may implement control options (e.g., the acceptable control options 708) that have an equal or lesser safety potential as the safety procedure control options 712. For example, if the safety potential associated with the safety procedure is zero (e.g., indicating that no collision will occur), then each of the acceptable control options 708 and/or the safety procedure control options 712 may have an associated safety potential of zero. As another example, if the safety potential associated with the safety procedure is greater than zero (e.g., indicating that a collision may occur), then each of the acceptable control options 708 and/or the safety procedure control options 712 may have an associated safety potential that is equal to or less than the safety potential associated with the safety procedure (e.g., acceptable control options 708 may include control options where the safety potential is greater than zero, such as where unavoidable).
evaluating the intended test space including the feedback from the unintended test space using a combined simulation of peripheral vehicles and autonomous vehicles to provide the evaluation of autonomous vehicle safety.
 [0061] A world model manager 122 “combined simulation” may be used to generate, update, and/or define a world model. The world model manager 122 may use information generated by and received from an obstacle perceiver 110, a path perceiver 112, a wait perceiver 114, and/or a map perceiver 116. For example, the world model may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, and/or the map perceiver 116. The world model manager 122 may continually update the world model based on newly generated and/or received inputs (e.g., data) from the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, the map perceiver 116, and/or other components of the autonomous vehicle system 100.

Regarding Claims 2-5, 13-15, 20, Nister discloses “measurement of traffic complexity” [0065] The wait perceiver 114 may be responsible to determining constraints on the vehicle 102 as a result of rules, conventions, and/or practical considerations. For example, the rules, conventions, and/or practical considerations may be in relation to traffic lights, multi-way stops, yields, merges, toll booths, gates, police or other emergency personnel, road workers, stopped busses or other vehicles, one-way bridge arbitrations, ferry entrances, etc.

Regarding Claims 6-9, 16-17, Nister discloses “measuring traffic safety” [0135] The safety potential calculator 140 may determine a safety potential between two or more actors in an environment. For example, for two actors, actor A and actor B, the combined state space Ω.sub.A×Ω.sub.B (e.g., the state space of actor A and the state space of actor B) may be compared, and an unsafe set may be determined (e.g., the set of points in the combined state space of the two actors that intersect).
[0187] The method 800, at block B808, includes calculating a safety potential. For example, the safety potential calculator 140 may calculate the safety potential that represents the intersection.

Regarding Claims 11, 18, Nister discloses artificial intelligence; FIG. 11A The controller(s) 1136 may include a first controller 1136 for autonomous driving functions, a second controller 1136 for functional safety functions, a third controller 1136 for artificial intelligence functionality (e.g., computer vision).

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: December 12, 2022
Final Rejection 16804968 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111